          Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MATTHEW DUNLAP,


                    Plaintiff,

         v.                                         Civil Docket No. 17-cv-2361 (CKK)

 PRESIDENTIAL ADVISORY
 COMMISSION ON ELECTION
 INTEGRITY et al.,


                    Defendants.



                                   JOINT STATUS REPORT

       Pursuant to this Court’s June 21, 2019, and March 2, 2020, Orders, the parties submit the

following joint status report.

I.     Introduction

       The documents still at issue in this case are “internal and confidential documents sent to

the Vice President by his staff, materials written by the Vice President’s personal staff for his

use, and other internal records of the Office of the Vice President (‘OVP’) and the Executive

Office of the President (‘EOP’).” Order (ECF No. 64) at 1. These documents are described in

more detail in the parties’ October 24, 2018, and February 27, 2019, joint status reports. See

Joint Status Report (ECF No. 63) at 3–4; Joint Status Report (ECF No. 66) at 2. Pending before

the Court—and addressing whether the Federal Advisory Commission Act, the Administrative

Procedure Act, and/or the Court’s prior orders require disclosure of these materials to Secretary

Dunlap—are Secretary Dunlap’s Motion to Compel Compliance with the Court’s Orders (ECF

No. 73) and Defendants’ Motion to Dismiss (ECF No. 74).
         Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 2 of 8



       Defendants had appealed the Court’s January 28, 2019 Order to the extent it required

disclosure of emails between the Vice President’s staff and individual commissioners discussing

potential appointees to the Commission. On December 20, 2019, the Court of Appeals reversed

this Court’s Order as to that category of emails, holding that the Court lacked jurisdiction to

entertain Secretary Dunlap’s request for their disclosure under the Mandamus Act because he

“cannot clearly and indisputably show that the emails he seeks fell within the work of the

Commission,” so as to make disclosure required by Cummock v. Gore, 180 F.3d 282, 291 (D.C.

Cir. 1999). Dunlap v. Presidential Advisory Comm’n on Election Integrity, 944 F.3d 945, 950

(D.C. Cir. 2019).

II.    The Effect of the D.C. Circuit’s Ruling on This Case

               A. Secretary Dunlap’s Position

       With respect to the documents that were the subject of the Defendants’ appeal, Secretary

Dunlap no longer asserts a right to those documents, as the Court of Appeals has ruled that he

has no entitlement to those documents.

       The Court of Appeals’ decision in Dunlap otherwise has little or no bearing on the

disposition of the documents that remain in dispute. In that decision, “the sole question” before

the Court of Appeals was “whether the district court, relying on its mandamus jurisdiction,

properly required the government to produce emails between the Vice President’s staff and

individuals who were then commissioners discussing potential appointees to the Commission.”

Id. at 947. In reversing this Court’s Order, the Court of Appeals concluded that “conversations

surrounding who should be on the Commission” did not indisputably “fall within the work of the

Commission” for purposes of mandamus jurisdiction. Id. at 950. The Court of Appeals’

decision is narrow: it does not reach the Defendants’ separation of powers arguments, does not



                                                 2
          Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 3 of 8



address Secretary Dunlap’s claims under the Administrative Procedure Act, and does not turn on

whether the documents at issue are located within an executive branch office, all issues that

remain to be decided by this Court in the motions sub judice.

       The documents that remain in dispute do not relate to “who should be on the

Commission,” but rather to topics that are indisputably the “work of the Commission” and within

the mandate the President gave to the Commission.1 For example, among the documents still in

dispute are those relating to

           •   “Internal discussions about data collection process”

           •   “Internal discussions re: data collection from third-parties”

           •   “Internal memos/drafts to VP re: update on Commission activities . . .”

           •   “Internal discussions about OVP meetings/discussion with third-parties about

               potential assistance to Commission”

           •   “Internal discussions re: response to June 28 letter . . .”

           •   “Internal discussion of current status of Commission and potential plans.”

ECF No. 63 at 3.

       Unlike the documents at issue in the appeal, these documents indisputably relate to the

“work of the Commission.” The decision of the Court of Appeals provides this Court with no

guidance about how to decide whether Secretary Dunlap is entitled to these documents.

       The fact that these documents were sent to the Vice President or generated by his staff

does not implicate the Court of Appeals’ analysis in its decision, given that these documents

concern the substantive work of the Commission. Here, like in Cummock, the President decided


1
 There is one document still before the Court that reportedly relates to “Internal discussions and
documents (e.g., briefing memos) on appointment of potential members to Commission.” ECF
No. 63 at 3. Secretary Dunlap no longer contests the withholding of that document.
                                                  3
         Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 4 of 8



to appoint the Vice President as chair of an advisory committee and the committee was staffed

by executive branch employees. As a result of this voluntary choice, the Vice President (and

Chair of the Commission) and officials within his office designated to serve as staff for the

Commission engaged in substantive work on behalf of the Commission that is plainly covered by

FACA. Thus the Court of Appeals in Cummock required the production of committee materials

shared with the Vice President and materials generated or received by committee staff housed

within an executive branch office. See Cummock v. Gore, 180 F.3d 282, 286 (D.C. Cir. 1999).

On remand in Cummock, this Court recognized a commissioner’s entitlement to such documents

when it “direct[ed] the Defendants to disclose to Plaintiff all non-classified records or documents

of any kind created by, made available to, or relied upon by the Commission.” Mem. Order,

Cummock v. Gore, No. 1:97-cv-00981 (June 23, 2000 D.D.C.) at 2 (emphasis added). Here,

likewise, Secretary Dunlap was clearly entitled under the holding of Cummock (as well as under

the plain terms of this Court’s preliminary injunction) to the records regarding the substantive

work of the Commission that remain in dispute. Nothing in the Court of Appeals’ decision in

Dunlap altered the holding of Cummock as it pertains the documents still in dispute.

       Defendants’ suggestion that the records at issue “do not pertain to ‘the “work of the

committee” or its “deliberative process”’ relating to its mission” cannot be reconciled with the

record before the Court. The President chose to designate the Vice President to be Chair of the

Commission and hence communications between him and Commission staff about the

substantive issues pending before the Commission plainly involve “the work of the committee.”

Cummock clearly establishes that members of an advisory committee, such as Secretary Dunlap,

are entitled to substantive materials generated by members of the committee; and substantive

communications between different members of the committee; and substantive communications



                                                 4
          Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 5 of 8



between a member of the committee and committee staff. The Court of Appeals decision did

nothing to disturb this basic principle of FACA and Defendants cannot evade the necessary and

logical consequences of making the Vice President a member of the Commission simply by

wishing it were not so.

       The issues raised in the parties’ respective motions remain ripe for this Court’s decision;

the Court of Appeals’ narrow decision in Dunlap concerning a discrete category of documents

did nothing to diminish the clear holding of Cummock that entitles Secretary Dunlap to the

documents at issue.

               B. Defendants’ Position

       The Court should withdraw that portion of its January 28, 2019, order directing

disclosure of the emails at issue in the appeal (ECF No. 64, first bullet point on p. 3) and should

order that Plaintiff’s claims for those emails be dismissed for lack of jurisdiction.

       Further, the Court of Appeals’ ruling in Dunlap supports Defendants’ pending motion to

dismiss Plaintiff’s claims as to the remaining documents. Plaintiff is not “clearly and

indisputably entitled” to these documents under Cummock for the same reasons he was not

entitled to the emails discussing potential members—the documents do not pertain to “the ‘work

of the committee’ or its ‘deliberative process’” relating to its mission. Dunlap, 944 F.3d at 950.

Rather, the documents still at issue concern logistical matters, draft memoranda prepared to

update the Vice President on the Commission’s activities and litigation, and discussions within

EOP and OVP concerning the future status of the Commission that were not shared outside the

Office of the Vice President or the Executive Office of the President. See ECF No. 74-1, at 19-

20, 23-25. None of these materials is, as Plaintiff asserts, “substantive materials generated by

members of the committee; and substantive communications between different members of the



                                                  5
          Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 6 of 8



committee; and substantive communications between a member of the committee and committee

staff,” supra (emphasis added), and they therefore do not constitute part of the substantive

“work” of the Commission.2 See ECF No. 63, at 4; see also Nat’l Anti-Hunger Coalition v.

Executive Comm. of President’s Private Sector Survey on Cost Control, 557 F. Supp. 524, 529

(D.D.C. 1983) (“The Act does not cover groups performing staff functions such as those

performed by the so-called task forces” because such groups do not provide advice directly to the

President; instead they are utilized by the covered-committee to conduct preliminary activities

necessary to the formulation of recommendations), aff’d, 711 F.2d 1071 (D.C. Cir. 1983). Nor

are draft memoranda prepared by the Office of the Vice President staff that were intended to

updated the Vice President on the status of the Commission and the litigation involving the

Commission part of the substantive work of the commission.

       Further,, the Court of Appeals made clear that the mandamus standard is “demanding”

and that mandamus is a “drastic and extraordinary remedy reserved for really extraordinary

causes,” Dunlap, 944 F.3d at 949, citing Cheney v. U.S. District Court, 542 U.S. 367, 380

(2004), where, as here, separation of powers principles are implicated. Plaintiff has not made

such a showing here that his claim to internal records of the White House and OVP is a “really

extraordinary cause.” Moreover, in Cheney, the Supreme Court emphasized that “separation-of-

powers considerations should inform a [court’s] evaluation of a mandamus petition involving the

President or the Vice President.” 542 U.S. at 382. This guidance instructs that, when applying

FACA against the President, Vice President, or their staffs, as Plaintiff seeks to do here, courts




2
  Plaintiff fully explicated the arguments set forth above in his pending motion papers, and the
government responded. See generally, ECF Nos. 73, 74, 75, 77, 78, 88. Accordingly, we do not
repeat those arguments here, in a status report meant to address the impact of the D.C. Circuit’s
recent ruling.
                                                 6
         Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 7 of 8



must interpret the statute narrowly, in order to avoid separation-of-powers concerns.

Accordingly, absent any clear textual command that these types of material must be released –

and there is none – FACA must be read narrowly to conclude that neither Cummock nor FACA

clearly and indisputably entitled Plaintiff to these remaining documents. Defendants’ motion to

dismiss should be granted, and Plaintiff’s motion to compel compliance should be denied.

III.   Proposals for Further Proceedings

       Dispositive motions are fully briefed, the parties have stated their positions regarding the

applicability of Dunlap above, and the parties believe that further briefing is unnecessary.

Should the Court determine that such briefing would assist the Court, both parties are prepared to

supplement their motion papers.


Dated: March 6, 2020                                 Respectfully submitted,

PATTERSON BELKNAP WEBB &                             AMERICAN OVERSIGHT
TYLER LLP                                            Austin R. Evers (D.C. Bar No. 1002367)
                                                     Melanie Sloan (D.C. Bar No. 434584)
/s/ Harry Sandick                                    John E. Bies (D.C. Bar No. 483730)
Daniel S. Ruzumna (D.C. Bar No. 450040)              1030 15th Street NW, B255
Harry Sandick (admitted pro hac vice)                Washington, DC 20005
1133 Avenue of the Americas                          Tel: (202) 869-5246
New York, N.Y. 10036                                 austin.evers@americanoversight.org
Tel: (212) 336-2000                                  msloan@americanoversight.org
Fax: (212) 336-2222                                  john.bies@americanoversight.org
druzumna@pbwt.com
hsandick@pbwt.com                                    Attorneys for Plaintiff Matthew Dunlap




                                                 7
Case 1:17-cv-02361-CKK Document 92 Filed 03/06/20 Page 8 of 8



                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  ELIZABETH J. SHAPIRO
                                  Deputy Director

                                  /s/Kristina A. Wolfe
                                  CAROL FEDERIGHI
                                  Senior Trial Counsel
                                  KRISTINA A. WOLFE
                                  JOSEPH E. BORSON (VA Bar No. 85519)
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  P.O. Box 883
                                  Washington, D.C. 20044
                                  Tel: (202) 353-4519
                                  E-mail: kristina.wolfe@usdoj.gov

                                  Counsel for Defendants




                              2
